
	
		III
		111th CONGRESS
		2d Session
		S. RES. 417
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2010
			Mr. Kaufman (for
			 himself, Ms. Collins,
			 Mr. Bingaman, and
			 Mrs. Gillibrand) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		
			February 23, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Engineers Week, and for other purposes.
	
	
		Whereas engineers use their professional, scientific, and
			 technical knowledge and skills in creative and innovative ways to fulfill the
			 needs of society;
		Whereas engineers have helped to address the major
			 technological and infrastructural challenges of our time, including providing
			 water, defending the Nation, and developing clean energy technologies that are
			 needed to power the American people into the future;
		Whereas engineers are a crucial link in research,
			 development, and the transformation of scientific discoveries into useful
			 products and jobs, as the people of the United States look more than ever to
			 engineers and their imagination, knowledge, and analytical skills to meet the
			 challenges of the future;
		Whereas engineers play a crucial role in developing the
			 consensus engineering standards that promote global collaboration and support
			 reliable infrastructures;
		Whereas the sponsors of National Engineers Week are
			 working together to transform the engineering workforce through greater
			 inclusion of women and underrepresented minorities;
		Whereas the 2009 National Academy of Engineering and
			 National Research Council report entitled Engineering in K-12
			 Education highlighted the potential role for engineering in primary and
			 secondary education as a method to improve learning and achievement in science
			 and mathematics, increase awareness of engineering and the work of engineers,
			 help students understand and engage in engineering design, build interest in
			 pursuing engineering as a career, and increase technological literacy;
		Whereas an increasing number of the approximately
			 1,500,000 engineers in the United States are nearing retirement;
		Whereas National Engineers Week has developed into a
			 formal coalition of more than 100 professional societies, major corporations,
			 and government agencies that are dedicated to ensuring a diverse and
			 well-educated engineering workforce, promoting literacy in science, technology,
			 engineering, and math, and raising public awareness and appreciation of the
			 contributions of engineers to society;
		Whereas National Engineers Week is celebrated during the
			 week of George Washington's birthday to honor the contributions that the first
			 President, who was both a military engineer and a land surveyor, made to
			 engineering; and
		Whereas, February 14, 2010, to February 20, 2010, has been
			 designated as National Engineers Week by the National Engineers Week Foundation
			 and its coalition members: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of National
			 Engineers Week to increase understanding of and interest in engineering careers
			 and to promote technological literacy and engineering education; and
			(2)continues to work
			 with the engineering community to ensure that the creativity and contributions
			 made by engineers can be expressed through research, development,
			 standardization, and innovation.
			
